Title: To George Washington from Benjamin Franklin Bache et al., 11 April 1795
From: Bache, Benjamin Franklin
To: Washington, George


          
            Sir,
            Philadelphia, April 11. 1795
          
          The subscribers, a committee in behalf of a number of American, French & Dutch Citizens, request the honour of your company to a Civic Festival to be given on Friday, April 17, appointed to celebrate the late victories of the French Republic, and the emancipation of Holland. We have the honour to be, Sir, Your obedt hble Serts
          
            Dubois pereBenjn Franklin BacheM. H. Messchert
          
        